754 So. 2d 776 (2000)
Aaron IVY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-243.
District Court of Appeal of Florida, Fourth District.
March 15, 2000.
Aaron Ivy, Apalachicola, pro se.
No appearance required for appellee.
PER CURIAM.
The order denying the motion to correct illegal sentence is affirmed, not because the motion is legally insufficient but because appellant's sentence is not illegal. See Skidmore v. State, 688 So. 2d 1014 (Fla. 3d DCA 1997) (sentence resulting from negotiated plea that exceeds guidelines range and which is based on incorrectly calculated score sheet is not illegal for purposes of motion to correct sentence as long as it does not exceed statutory maximum); Gibson v. State, 619 So. 2d 31 (Fla. 4th DCA 1993) (affirming appellant's sentence notwithstanding trial court's use of incorrect and erroneously calculated sentencing guidelines score sheet, where trial court sentenced appellant pursuant to valid plea agreement).
AFFIRMED.
WARNER, C.J., DELL and GUNTHER, JJ., concur.